Citation Nr: 0315903	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of service-connected dysthymia, evaluated as 50 
percent disabling from May 12, 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 RO rating decision that 
granted entitlement to service connection for dysthymia and 
assigned a 30 percent disability rating from May 12, 1986.  
Subsequently, by a September 1996 hearing officer's decision, 
a higher (50 percent) evaluation was assigned for the 
veteran's dysthymia, effective from May 12, 1986.  This case 
was previously before the Board in March 2000, when it was 
remanded for additional development.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, May 12, 
1986.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the United States Court of Appeals for the 
Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 
C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and providing for 
"not less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which allows 
a claimant one year to submit evidence.  

In the veteran's case, although the Board notified the 
veteran of the VCAA and of the evidence needed to 
substantiate his claim in a March 2003 letter, it does not 
appear that the RO has provided the veteran with the specific 
notice to which he is entitled under 38 U.S.C.A. § 5103(a).  
Therefore, a remand is required.  Upon remand, the Board 
finds that the RO should make clear notification under 
38 U.S.C.A. § 5103(a) as to the remanded issue.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for a psychiatric disability.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  Adjudication of the claim should 
take into account both the old and the 
new rating criteria for evaluating 
dysthymia.  See 38 C.F.R. § 4.132 
(Diagnostic Code 9405) (1996); 38 C.F.R. 
§ 4.130 (Diagnostic Code 9433) (2002).  
The version most favorable to the veteran 
should be used to assign rating(s).  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  The RO should also consider 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  If the 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of any period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

